DETAILED ACTION
The instant application having application No 17/212379 filed on 03/25/2021 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claims 3 or 5  are incorporated into the independent claim 1, (i) nonstatutory double patenting rejection resolve.
Claim 10 would be allowable if (i) claims 12 or 14 are incorporated into the independent claim 10, (i) nonstatutory double patenting rejection resolve.
The claims 1, and 10 have the conditional limitation “determining whether a BFR procedure” and “when determining that the BFR procedure’ and “when executed by the processor”, please clarify the conditional language features from the limitations of the claims, See MPEP 2111.04.II provides guidance for contingent limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
In claims 10, 12-15, applicant has claimed “computer- executable program”. When applying the broadest reasonable interpretation of the claims they covers a software operation system per. 
Therefore, claims 10-12-15 are directed to non-statutory subject matter as computer program, per se.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-11, 13-21 and 26 of Application No. 16190159 (Patent Application No 110006362).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on performing BWP switching from the first BWP to the second BWP and vice versa.
For claim 1, Patent Application discloses a method for a User Equipment (UE) to perform beam failure recovery (BFR) in a wireless communication system, the method comprising receiving, from a base station (BS), a first bandwidth part (BWP) configuration corresponding to a first BWP, a second BWP configuration corresponding to a second BWP, and a BWP inactivity timer; determining whether a BFR procedure is triggered; and when determining that the BFR procedure is triggered stopping the BWP inactivity timer; and performing BWP switching from the first BWP to the second BWP(See claim 1).
For claim 2, Patent Application discloses the first BWP configuration includes a BFR configuration associated with a control resource set (See claim 3).
For claim 3, Patent Application discloses receiving a switching command configured by the BS; and switching from an initial active BWP to a current active BWP in response to receiving the switching command, wherein the initial active BWP corresponds to the second BWP configuration and the current active BWP corresponds to the first BWP configuration (See claim 4).
For claim 4, Patent Application discloses comprising determining that the BFR procedure is triggered; switching from the current active BWP to the initial active BWP; transmitting a BFR request to the BS on the initial active BWP; and monitoring a BFR response from the BS on the initial active BWP (See claim 5).
For claim 5, Patent Application discloses the BFR procedure is a partial BFR procedure, further comprising triggering the partial BFR procedure in response to a quality of a physical downlink control channel (PDCCH) being below a threshold (See claim 6).
For claim 6, Patent Application discloses performing the BWP switching from the first BWP to the second BWP further in response to the quality of the PDCCH on the first BWP being below the threshold; transmitting a partial BFR request to the BS; and monitoring a partial BFR response from the BS (See claim 7).
For claim 7, Patent Application discloses the partial BFR request is transmitted via a physical uplink control channel (PUCCH) (See claim 8).
For claim 8, Patent Application discloses the partial BFR request is transmitted via a random access channel (RACH) (See claim 9).
For claim 9, Patent Application discloses the partial BFR request is transmitted on the second BWP(See claim 10).
For claim 10, Patent Application discloses a User Equipment (UE) comprising a processor; and a memory coupled to the processor, wherein the memory stores at least one computer- executable program that, when executed by the processor, causes the processor to receive, from a base station (BS), a first bandwidth part (BWP) configuration corresponding to a first BWP, a second BWP configuration corresponding to a second BWP, and a BWP inactivity timer; determine whether a beam failure recovery (BFR) procedure 1s triggered; when determining that the BFR procedure is triggered stop the BWP inactivity timer; and perform BWP switching from the first BWP to the second BWP. (See claim 11)
For claim 11, Patent Application discloses the first BWP configuration includes a BFR configuration associated with a control resource set (See claim 13).
For claim 12, Patent Application discloses the at least one computer-executable program, when executed by the processor, further causes the processor to receive a switching command configured by the BS; and switch from an initial active BWP to a current active BWP in response to receiving the switching common wherein the initial active BWP corresponds to the second BWP configuration and the current active BWP corresponds to the first BWP configuration(See claim 14).
For claim 13, Patent Application discloses the at least one computer-executable program, when executed by the processor, further causes the processor to determine that the BFR procedure is triggered; switch from the current active BWP to the initial active BWP; transmit a BFR request to the BS on the initial active BWP; and monitor a BFR response from the BS on the initial active BWP (See claim 15).
For claim 14, Patent Application discloses the BFR procedure is a partial BFR procedure, the at least one computer-executable program, when executed by the processor, further causes the processor to trigger the partial BFR procedure in response to a quality of a physical downlink control channel (PDCCH) being below a threshold (See claim 16).
For claim 15, Patent Application discloses the at least one computer-executable program, when executed by the processor, further causes the processor to perform the BWP switching from the first BWP to the second BWP further in response to the quality of the PDCCH on the first BWP being below the threshold; transmit a partial BFR request to the BS; and monitor a partial BFR response from the BS (See claim 17).
For claim 16, Patent Application discloses the partial BFR request is transmitted via a physical uplink control channel (PUCCH) (See claim 18).
For claim 17, Patent Application discloses the partial BFR request is transmitted via a random access channel (RACH) (See claim 19).
For claim 18, Patent Application discloses the partial BFR request is transmitted on the second BWP(See claim 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 20190132109, May 2, 2019) in view of da Silva et al.  (US 20200037332, Jan. 30, 2020).

Regarding Claim 1, Zhou discloses a method for a User Equipment (UE) to perform beam failure recovery (BFR) in a wireless communication system(page 11, par (0200), line 1-10, a wireless device and a base station trigger a beam failure recovery mechanism), the method comprising receiving, from a base station (BS), a first bandwidth part (BWP) configuration corresponding to a first BWP(page 25, par (0200), line 1-10, a wireless device receive one or more messages comprising configuration parameters of a first active BWP (first bandwidth part)), a second BWP configuration corresponding to a second BWP, and a BWP inactivity timer(page 26, par (0380), line 1-10, the configuration parameters indicate a first BWP identifier indicating a first active BWP; a second BWP identifier indicating a default BWP; and a value for a BWP inactivity timer from the base station);
determining whether a BFR procedure is triggered (page 11, par (0200), line 1-10, a wireless device (e.g., a UE) trigger a beam failure recovery mechanism. The wireless device trigger a beam failure recovery (BFR) request transmission, e.g., if a beam failure event occurs); and
and performing BWP switching from the first BWP to the second BWP (page 25, par (0374), line 1-10, the first BWP switch to the second BWP as the active BWP. In response to the first downlink control information, the BWP inactivity timer started at a second slot based on the timer value. The second slot occur after the first slot by an amount of time determined based on a time offset value, a default BWP switched to in response to an expiry of the BWP inactivity timer).
Zhou discloses all aspects of the claimed invention, except when determining that the BFR procedure is triggered stopping the BWP inactivity timer.
Da Silva is the same field of invention teaches when determining that the BFR procedure is triggered stopping the BWP inactivity timer (page 10, par (0105), line 1-10, the first RLM action include triggering a timer and the second RLM action include stopping the timer, one of the first and second RLM actions comprises providing higher layer notifications, declaring declaring beam failure).
Zhou and Da Silva are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Zhou to include the teaching of Da Silva because it is providing the most accurate RLM measurements, RLM accuracy is improved. Since UE
has the flexibility to use different RS types, the network does not need to resort to configuring too many radio resources to improve RLM accuracy.
Regarding Claim 2, Zhou discloses the first BWP configuration includes a BFR configuration associated with a control resource set (page 11, par (0200), line 1-10, a wireless device (e.g., a UE)  trigger a beam failure recovery mechanism. The wireless device trigger a beam failure recovery (BFR) request transmission, e.g., if a beam failure event occurs).
Regarding Claim 10, Zhou discloses a User Equipment (UE) comprising a processor; and a memory coupled to the processor, wherein the memory stores at least one computer- executable program that, when executed by the processor, causes the processor to receive, from a base station (BS), a first bandwidth part (BWP) configuration corresponding to a first BWP(page 25, par (0200), line 1-10, a wireless device receive one or more messages comprising configuration parameters of a first active BWP (first bandwidth part)), 
a second BWP configuration corresponding to a second BWP, and a BWP inactivity timer (page 26, par (0380), line 1-10, the configuration parameters indicate a first BWP identifier indicating a first active BWP; a second BWP identifier indicating a default BWP; and a value for a BWP inactivity timer from the base station);
determine whether a beam failure recovery (BFR) procedure is triggered (page 11, par (0200), line 1-10, a wireless device ( e.g., a UE)  trigger a beam failure recovery mechanism. The wireless device trigger a beam failure recovery (BFR) request transmission, e.g., if a beam failure event occurs);
and perform BWP switching from the first BWP to the second BWP (page 25, par (0374), line 1-10, the first BWP switch to the second BWP as the active BWP. In response to the first downlink control information, the BWP inactivity timer started at a second slot based on the timer value. The second slot occur after the first slot by an amount of time determined based on a time offset value, a default BWP switched to in response to an expiry of the BWP inactivity timer).
Zhou discloses all aspects of the claimed invention, except when determining that the BFR procedure is triggered stop the BWP inactivity timer.
Da Silva is the same field of invention teaches when determining that the BFR procedure is triggered stop the BWP inactivity timer(page 10, par (0105), line 1-10, the first RLM action include triggering a timer and the second RLM action include stopping the timer, one of the first and second RLM actions comprises providing higher layer notifications, declaring declaring beam failure).
Zhou and Da Silva are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Zhou to include the teaching of Da Silva because it is providing the most accurate RLM measurements, RLM accuracy is improved. Since UE
has the flexibility to use different RS types, the network does not need to resort to configuring too many radio resources to improve RLM accuracy.
Regarding Claim 11, Zhou discloses the first BWP configuration includes a BFR configuration associated with a control resource set(page 11, par (0200), line 1-10, a wireless device ( e.g., a UE)  trigger a beam failure recovery mechanism. The wireless device trigger a beam failure recovery (BFR) request transmission, e.g., if a beam failure event occurs).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
Chou et al. (US 20180192384, Jul. 5, 2018) teaches Method and Apparatus For Detrmining Beam Direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL ZAIDI whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464